

117 HR 1850 : Supporting Research and Development for First Responders Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1850IN THE SENATE OF THE UNITED STATESJuly 21, 2021Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 relating to the National Urban Security Technology Laboratory, and for other purposes.1.Short titleThis Act may be cited as the Supporting Research and Development for First Responders Act.2.National Urban Security Technology Laboratory(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:322.National Urban Security Technology Laboratory(a)In generalThe Secretary, acting through the Under Secretary for Science and Technology, shall designate the laboratory described in subsection (b) as an additional laboratory pursuant to the authority under section 308(c)(2). Such laboratory shall be used to test and evaluate emerging technologies and conduct research and development to assist emergency response providers in preparing for, and protecting against, threats of terrorism.(b)Laboratory describedThe laboratory described in this subsection is the laboratory—(1)known, as of the date of the enactment of this section, as the National Urban Security Technology Laboratory; and(2)transferred to the Department pursuant to section 303(1)(E).(c)Laboratory activitiesThe National Urban Security Technology Laboratory shall—(1)conduct tests, evaluations, and assessments of current and emerging technologies, including, as appropriate, the cybersecurity of such technologies that can connect to the internet, for emergency response providers;(2)act as a technical advisor to emergency response providers; and(3)carry out other such activities as the Secretary determines appropriate.(d)Rule of constructionNothing in this section may be construed as affecting in any manner the authorities or responsibilities of the Countering Weapons of Mass Destruction Office of the Department..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 321 the following new item:Sec. 322. National Urban Security Technology Laboratory..Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk